HALL, District Judge.
The libellant knew at the time he shipped that the vessel was run, and victualed and manned by the master, on shares, and that the general owner had nothing to do with the hiring or paying of the seaman. He also declared, subsequently, that when a vessel was running on shares as that was, the seaman could not libel the vessel, and I therefore conclude that he so understood it, and rendered his services on the credit of the master, and not on that of the ship. Libel dismissed, with costs.